 Case 3:16-cv-00011-REP Document 46 Filed 06/12/19 Page 1 of 1 PageID# 897


                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Richmond Division



MICHELE BURKE,

     Plaintiff,

                                        Civil Action No. 3;16cvll


LECLAIRRYAN, A Professional
Corporation,

     Defendant.


                                  ORDER


     It is hereby ORDERED that the PLAINTIFF'S MOTION TO CONFIRM

ARBITRATION AWARD {ECF No. 21) is denied as moot.

     It is so ORDERED.




                                                    /S/
                                  David J. Novak
                                  United States Magistrate Judge




Richmond, Virginia
Date: June        2019
